CERTIFICATION PURSUANT TO SECTION 1 I, Jon C. Sundt, the Principal Executive and Principal Financial Officer of Altegris Portfolio Management, Inc. (d/b/a Altegris Funds), the General Partner of Altegris Winton Futures Fund, L.P. (the “Partnership”), certify that (i) the Annual Report of the Partnership on Form 10-K for the period ending December 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date: April 1, 2013 /s/ Jon C. Sundt Jon C. Sundt Principal Executive and Principal Financial Officer Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) General Partner of Altegris QIM Futures Fund, L.P.
